Firefox                                                                           about:blank
          Case 4:20-cv-04012-KAW Document 37 Filed 11/13/20 Page 1 of 2




1 of 2                                                                    11/13/2020, 1:26 PM
Firefox                                                                           about:blank
          Case 4:20-cv-04012-KAW Document 37 Filed 11/13/20 Page 2 of 2




2 of 2                                                                    11/13/2020, 1:26 PM
